EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is entered into between Group 1
Automotive, Inc. (“Employer”), and Earl J. Hesterberg (“Employee”), as of
April 9, 2005 (the “Effective Date”).

R E C I T A L S

WHEREAS, Employer and Employee desire to enter into an employment relationship
under the following terms.

WHEREAS, Employee has provided Employer that certain “Trade Secrets/Non-Compete
Statement” of Ford Motor Company.

WHEREAS, Employee has made the following representations to Employer, and
Employer is relying upon such representations: (i) Employee is not subject to
any non-compete or other provision in any other agreement to which he is a party
that would restrict his ability to perform his obligations under this Agreement
and (ii) Employee is not bound by the terms of any other employment agreement
that would prevent him from performing his obligations under this Agreement.

A G R E E M E N T

For and in consideration of the mutual promises, covenants, and obligations
contained herein, Employer and Employee agree as follows:

1. EMPLOYMENT AND DUTIES:

1.1. Agreement to Employ. Employer shall employ Employee, and Employee shall be
employed by Employer, beginning April 21, 2005 (the “Start Date”) and continuing
throughout the Term (as defined below) of this Agreement, subject to the terms
and conditions of this Agreement.

1.2. Position and Responsibilities. Employee shall serve as Chief Executive
Officer of Employer. Employee shall perform diligently the duties and services
appertaining to such position as reasonably determined by Employer, as well as
such additional or different duties and services appropriate to such position
which Employee from time to time may be reasonably directed to perform by
Employer. Employee shall at all times comply with and be subject to such
reasonable policies and procedures as Employer may establish from time to time,
which shall not be contrary to the terms of this Agreement. Employee shall
devote Employee’s full business time, energy, and best efforts to the business
and affairs of Employer. Employee shall not engage, directly or indirectly, in
any other business, investment, or activity that interferes with Employee’s
performance of Employee’s duties hereunder, is contrary to the interests of
Employer or any of its subsidiaries or affiliates, or requires any significant
portion of Employee’s business time; provided, however, that Employee may engage
in passive personal investments that do not conflict with the business and
affairs of Employer or any of its subsidiaries or affiliates or interfere with
Employee’s performance of his duties hereunder.

1.3. Fiduciary Duties. Employee acknowledges and agrees that Employee owes a
fiduciary duty of loyalty, fidelity and allegiance to act at all times in the
best interests of Employer or any of its subsidiaries or affiliates and to do no
act which would be inconsistent with those duties. In keeping with these duties,
Employee shall make full disclosure to Employer of all business opportunities
pertaining to Employer’s business and shall not appropriate for Employee’s own
benefit business opportunities concerning the subject matter of the fiduciary
relationship.

1.4. Conflicts of Interest. Any direct or indirect interest of Employee in
connection with, or benefit received by the Employee from, any outside
activities, particularly commercial activities, which might in any way adversely
affect Employer, or any of its affiliates, shall be deemed to be a conflict of
interest. In keeping with Employee’s fiduciary duties to Employer, Employee
shall not knowingly become involved in a conflict of interest with Employer, or
its affiliates, or upon discovery thereof, allow such a conflict to continue.
Moreover, Employee agrees that Employee shall disclose to Employer’s General
Counsel (who shall be Employer’s outside General Counsel unless Employer has
employed an inside General Counsel) and the audit committee of the Employer’s
board of directors (the “Board”) any facts which might involve such a conflict
of interest that has not been approved by Employer’s Board. The Employer’s
determination as to whether a conflict of interest exists shall be conclusive
absent manifest error; but this standard shall not apply to, nor shall any
determination under this Section 1.4 affect, any issue that may arise as to the
existence of “cause” under Section 3.2(i). Employer reserves the right to take
such action as, in its judgment, will resolve the conflict, as long as such
action is not contrary to the terms of this Agreement.

2. COMPENSATION AND BENEFITS:

2.1. Base Salary. Employee’s base salary shall be $1,000,000 per annum and shall
be paid in semi-monthly installments in accordance with Employer’s standard
payroll practice. Employee’s base salary may be increased from time to time by
Employer and, after any such increase, Employee’s new level of base salary shall
be Employee’s base salary for purposes of this Agreement until the effective
date of any subsequent change. Employee’s base salary shall not be reduced at
any time during the first twelve months of the Term. At any time after the first
anniversary of the Start Date, Employee’s base salary shall not be reduced other
than pursuant to a reduction that is applied to substantially all other
executive officers of Employer and that is no greater than the percentage
applied to substantially all other executive officers.

2.2. Signing Bonus. Employer shall pay Employee a one-time signing bonus of
$1,000,000, $50,000 of which shall be payable on the date hereof and $950,000 of
which shall be payable thirty (30) days after the Effective Date, if Employee is
then employed by Employer; provided, that if Employee is unable to serve as the
Chief Executive Officer of the Employer during such thirty (30) day period for
any reason outside of his control other than his death or incapacity as
described in Section 3.2(iv), then Employee shall be paid monthly installments
of $50,000 in lieu of, and Employer shall have no obligation to make payments
of, base salary or any other payment under this Article 2, until the earlier of
(i) his commencement or recommencement of service as Chief Executive Officer or
(ii) the date the aggregate of all payments made pursuant to this Section 2.2
equal $2,000,000, or (iii) his termination. Such inability to serve shall
constitute neither “cause” as defined in Section 3.2, nor a breach of this
Agreement.

2.3. Annual Incentive Compensation Program. Employee’s bonus for the first
twelve (12) months of the Term shall be $1,000,000 earned and payable on the
first anniversary of the Start Date if Employee is then employed by the Employer
and shall be in lieu of participation in Employer’s Annual Incentive
Compensation Program. Employee’s bonus for the second twelve (12) months of the
Term shall be at least $510,000 (of which $350,000 shall be payable following
the end of Employer’s 2006 fiscal year and the remainder of which will be
payable following Employer’s 2007 fiscal year) in accordance with Employer’s
Annual Incentive Compensation Program. All subsequent bonus awards shall be
determined by the compensation committee of the Board (the “Compensation
Committee”) in their sole discretion in accordance with the terms of Employer’s
Annual Incentive Compensation Program.

2.4. Long-Term Incentive Compensation.

2.4.1. Initial Grant. Employer hereby grants to Employee 70,000 shares of
restricted stock or restricted stock units (collectively “Restricted Stock”) in
accordance with the terms and conditions of Employer’s 1996 Stock Incentive
Plan. Such shares of Restricted Stock shall vest as follows: (i) 20,000 shares
(or units) shall vest upon the second anniversary of the Start Date; (ii) 10,000
shares (or units) shall vest upon the third anniversary of the Start Date;
(iii) 10,000 shares (or units) shall vest upon the fourth anniversary of the
Start Date; and (iv) 30,000 shares (or units) shall vest upon the fifth
anniversary of the Start Date.

2.4.2. Additional Grants. Employee shall be eligible to receive additional
grants under Employer’s 1996 Stock Incentive Plan in such amounts as determined
in the sole discretion of the Compensation Committee, including grants of
options or Restricted Stock.

2.4.3. Options. If Employee is granted stock options, Employee shall enter into
a separate written stock option agreement pursuant to which Employee shall be
granted the option to acquire common stock of Employer subject to the terms and
conditions of Employer’s 1996 Stock Incentive Plan, or any successor plan, and
the stock option agreement entered into thereunder. The number of shares,
exercise price per share and other terms of the options shall be as specified in
such other written agreement, unless modified specifically herein.

2.4.4. Condition of Grants. The rights and liabilities of Employer and Employee
regarding entitlement to, and vesting of any long-term incentive compensation
granted pursuant to this Agreement shall be conditioned and dependent on the
Employee’s consent and agreement to the promises set forth in Sections 5 and 6
of this Agreement. In the event that any provision set forth in Section 6 is
violated (or, if such provision were found to be unenforceable, would have been
violated if enforceable), Employer shall have the right, among other remedies,
to demand forfeiture of any cash or equity award realized during the twelve
(12) months prior to such violation or declaration.

2.5. Benefits and Vacation. While employed by Employer, Employee shall be
allowed to participate, on the same basis generally as other employees of
Employer, in all general employee benefit plans and programs, including
improvements or modifications of the same, which on the Effective Date or
thereafter are made available by Employer to all or substantially all of
Employer’s employees. Such benefits, plans, and programs may include, without
limitation, medical, health, vision and dental care, life insurance, disability
protection, and pension plans. Employer will furnish Employee two “demonstrator
vehicles” of Employee’s choice. Additional perquisites must be approved by the
Board and the Compensation Committee. Nothing in this Agreement is to be
construed or interpreted to provide greater rights, participation, coverage, or
benefits under such benefit plans or programs than provided to similarly
situated employees pursuant to the terms and conditions of such benefit plans
and programs. In addition, Employer may furnish to Employee benefit plans and
programs that are not generally available to other employees, including, without
limitation, Employer’s Deferred Compensation Plan, Executive Long-Term
Disability Plan, Employee Stock Purchase Plan, 401(k) and life insurance
programs. Employee shall be entitled to four (4) weeks of paid vacation each
year of the Term to be taken in accordance with Employer’s policy then in
effect.

2.6. Business Expenses. Employee shall be entitled to incur, and be reimbursed
for, all reasonable out-of-pocket business expenses incurred in the performance
of Employee’s duties on behalf of Employer. Employer shall reimburse Employee
for such expenses, in accordance with Employer’s policies regarding
reimbursement of expenses, subject to the Employee presenting appropriate
supporting documents regarding such expenses as required by Employer’s policies.

2.7. Relocation Benefits. Employee shall receive a relocation package in
accordance with Employer’s policy that includes moving expenses, sales
commissions on Employee’s current residence, real estate assistance for the
purchase of Employee’s primary residence and a temporary living allowance.
Reimbursement under this package shall be limited to $200,000. In addition,
Employer shall reimburse Employee for 50% of any amount of net proceeds less
than $1,550,000 in connection with the sale of his current residence, located in
Bloomfield Hills, Michigan, following reasonable marketing efforts.

2.8. Benefit Obligations. Employer shall not by reason of this Article 2 be
obligated to institute, maintain, or refrain from changing, amending, or
discontinuing, any incentive compensation or employee benefit program or plan,
so long as such actions are similarly applicable to other covered employees
generally. Moreover, unless specifically provided for in a written plan document
adopted by the Board or the Compensation Committee of Employer, none of the
benefits or arrangements described in this Article 2 shall be secured or funded
in any way, and each shall instead constitute an unfunded and unsecured promise
to pay money in the future exclusively from the general assets of Employer and
its subsidiaries and affiliates.

2.9. Taxes. Employer may withhold from any compensation, benefits, or amounts
payable under this Agreement all federal, state, city, or other taxes as may be
required pursuant to any law or governmental regulation or ruling.

2.10. Board Seat. The nominating/governance committee of the Board (the
“Nominating/Governance Committee”) and the Board have approved Employee’s
appointment to the Board commensurate with the first date of the Term.
Simultaneously with Employee’s termination of employment for any reason
whatsoever, Employee shall be deemed to have resigned from the Board, shall
execute and deliver all written documents reasonably requested by Employer to
further evidence such resignation, and shall thereafter no longer be a member of
the Board.

2.11. Condition of Certain Payments. The rights and obligations of Employer and
Employee regarding entitlement to the benefits set forth in Sections 2.2 and 2.3
of this Agreement shall be conditioned and dependent on the Employee’s consent
and agreement to the promises set forth in Sections 5 and 6 of this Agreement.
In the event that any provision set forth in Section 6 is violated (or, if such
provision were found to be unenforceable, would have been violated if
enforceable), Employer shall have the right, among other remedies, to demand
forfeiture of any cash award realized during the twelve (12) months prior to
such violation or declaration.



  3.   TERM OF THIS AGREEMENT, EFFECT OF EXPIRATION OF TERM, AND TERMINATION
PRIOR TO EXPIRATION OF TERM AND EFFECTS OF SUCH TERMINATION:

3.1. Term. The term of this Agreement shall be from April 21, 2005 through
April 20, 2010 (the “Term”). Should Employee remain employed by Employer beyond
the expiration of the Term, such employment shall convert to a month-to-month
relationship terminable at any time by either Employer or Employee for any
reason whatsoever, with or without cause, upon thirty days notice (“Post Term
Employment”). Upon termination of such Post Term Employment by either Employer
or Employee for any reason whatsoever, (i) all compensation benefits to Employee
shall cease and terminate (except Employee shall be entitled to pro rata salary
through the date of such termination), and (ii) Employee shall not be entitled
to any bonus during the calendar year in which Employee’s employment with
Employer is terminated.

3.2. Termination by Employer. Notwithstanding any other provisions of this
Agreement, Employer shall have the right to terminate Employee’s employment
under this Agreement at any time, including during the Term, for any of the
following reasons:



  (i)   For “cause,” which, as used in this Section 3.2(i), shall mean any of
the following: (a) the Employee’s conviction or plea of nolo contendere to a
felony or a crime involving moral turpitude; (b) the Employee’s breach of any
material provision of either this Agreement or Employer’s Code of Conduct;
(c) the Employee’s using for his own benefit any confidential or proprietary
information of Employer, or willfully divulging for his benefit such
information; (d) the Employee’s (1) fraud or (2) misappropriation or theft of
any of the Employer’s funds or property; or (e) the Employee’s willful refusal
to perform his duties or gross negligence, provided that Employer, before
terminating the Employee under subsection (b) or (e) must first give written
notice to the Employee of the nature of the alleged breach or refusal and must
provide the Employee with a minimum of fifteen (15) days to correct the problem,
and, provided further, before terminating Employee for purported gross
negligence Employer must give written notice that explains the alleged gross
negligence in detail and must provide Employee with a minimum of twenty
(20) days to correct the problem, unless correction is inherently impossible.  



  (ii)   for any other reason whatsoever, including termination without cause,
in the sole discretion of Employer’s Board of Directors;  

(iii) upon Employee’s death; or



  (iv)   upon Employee’s becoming incapacitated by accident, sickness, or other
circumstance which in the reasonable opinion of a qualified doctor approved by
Employer’s Board of Directors renders him mentally or physically incapable of
performing the essential functions of Employee’s position, with or without
reasonable accommodation, and which will continue in the reasonable opinion of
such doctor for a period of not less than 180 days. If the Employee disagrees
with the determination, the Employee may appoint a doctor of his own choosing
and if that doctor reaches a determination different than that of the first
doctor, the two doctors shall mutually select a third doctor within ten
(10) days and such third doctor’s determination shall be deemed conclusive.  

The termination of Employee’s employment shall constitute a “Termination for
Cause” if made pursuant to Section 3.2(i); the effect of such termination is
specified in Section 3.4.

The termination of Employee’s employment shall constitute an “Involuntary
Termination” if made pursuant to Section 3.2(ii); the effect of such termination
is specified in Section 3.5.

The effect of the employment relationship being terminated pursuant to
Section 3.2(iii) as a result of Employee’s death is specified in Section 3.7.

The effect of the employment relationship being terminated pursuant to
Section 3.2(iv) as a result of the Employee’s inability to perform the essential
functions of the position is specified in Section 3.8.

3.3. Termination by Employee. Notwithstanding any other provisions of this
Agreement, Employee shall have the right to terminate the employment
relationship under this Agreement at any time for any of the following reasons:



  (i)   a breach by Employer of any material provision of this Agreement or the
occurrence of a “Constructive Termination Event,” which shall be defined as the
failure by the Employer to pay the Employee’s compensation as provided in this
Agreement, relocation without the Employee’s consent of the Employee’s primary
employment location to a location that is more than 50 miles from the location
to which he will be required to report on his first day of employment, failure
by the Employer to provide facilities or services suitable to the Employee’s
position and adequate for performance of the Employee’s duties and
responsibilities, or a material diminution in the Employee’s position, duties,
responsibilities, reporting status, or authority, except that before exercising
his right to terminate the employment relationship pursuant to any of the
provisions of this subsection (i), the Employee must first give written notice
to the Employer’s Board of Directors of the circumstances purportedly giving
rise to his right to so terminate and must provide the Employer with a minimum
fifteen (15) days to correct the problem, unless correction is inherently
impossible.  



  (ii)   the involuntary reduction of Employee’s base salary within six (6)
months after the occurrence of any Corporate Change (defined below) that is not
cured by Employer or its successor, as applicable, within thirty (30) days of
receiving detailed written notice of such event from Employee. A “Corporate
Change” shall mean the first to occur of any of the following events: (1) an
acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (each, a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either: (i) the then outstanding shares of common stock of Employer (the
“Outstanding Common Stock”) or (ii) the combined voting power of the then
outstanding voting securities of Employer entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however,
the following: (A) any acquisition directly from Employer (including without
limitation any public offering), other than an acquisition by virtue of the
exercise of a conversion privilege unless the security being so converted was
itself acquired directly from Employer, (B) any acquisition by Employer; (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Employer or any Person controlled by Employer; or (D) any
acquisition by any Person pursuant to a transaction which complies with clauses
(A), (B) and (C) of subsection (1) of this definition of “Corporate Change”;
(2) within any period of 24 consecutive months, a change in the composition of
the board of directors of Employer (the “Board”) such that the individuals who,
immediately prior to such period, constituted the Board (such Board will be
hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, for purposes of
this definition of “Corporate Change” that any individual who becomes a member
of the Board during such period, whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least a majority of
those individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) will be
considered as though such individual were a member of the Incumbent Board; but,
provided further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board will not be so considered as a member of
the Incumbent Board; provided further that any individual who voluntarily
resigns from the Board in connection with the reduction in size of the Board
will not be deemed to be a member of the Incumbent Board; (3) the consummation
of a reorganization, merger or consolidation or sale or other disposition of all
or substantially all of the assets of Employer (a “Corporate Transaction”);
excluding, however, such a Corporate Transaction pursuant to which (i) all or
substantially all of the individuals and entities who are the beneficial owners,
respectively, of the Outstanding Common Stock and Outstanding Voting Securities
immediately prior to such Corporate Transaction will beneficially own, directly
or indirectly, more than 50% of, respectively, the outstanding shares of common
stock, and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the entity resulting from such Corporate Transaction (including, without
limitation, an entity which as a result of such transaction owns Employer or all
or substantially all of the Employer’s assets, either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Common Stock
and Outstanding Voting Securities, as the case may be, (ii) no Person (other
than Employer, any employee benefit plan (or related trust) sponsored or
maintained by Employer, by any entity controlled by Employer, or by such entity
resulting from such Corporate Transaction) will beneficially own, directly or
indirectly, more than 50% of, respectively, the outstanding shares of common
stock of the entity resulting from such Corporate Transaction or the combined
voting power of the outstanding voting securities of such corporation entitled
to vote generally in the election of directors, except to the extent that such
ownership existed with respect to Employer prior to the Corporate Transaction,
and (iii) individuals who were members of the Board immediately prior to the
approval by the stockholders of Employer of such Corporate Transaction will
constitute at least a majority of the members of the board of directors of the
entity resulting from such Corporate Transaction (it is intended that this
subsection (3) include Corporate Transactions that result in entities other than
corporations that are governed by bodies other than a board of directors,
including without limitation, limited liability companies that are governed by a
board of managers); or (4) the approval by the stockholders of Employer of a
complete liquidation or dissolution of Employer, other than to a corporation
pursuant to a transaction which would comply with clauses (i), (ii) and (iii) of
subsection (3) of this definition of “Corporate Change”, assuming for this
purpose that such transaction were a Corporate Transaction. Any such Corporate
Change must also constitute a change in control as such phrase is defined in
section 409A(a)(2)(A)(v) of the Internal Revenue Code of 1986, as amended (the
“Code”) and the guidance issued thereunder, including consideration of all
applicable attribution of ownership rules under section 318 of the Code to the
extent required by any guidance under section 409A of the Code; or  



  (iii)   for any other reason whatsoever, in the sole discretion of Employee.  

The termination of Employee’s employment by Employee shall constitute an
“Involuntary Termination” if made pursuant to Section 3.3(i) or 3.3(ii); the
effect of such termination is specified in Section 3.5. The termination of
Employee’s employment by Employee shall constitute a “Voluntary Termination” if
made pursuant to Section 3.3(iii); the effect of such termination is specified
in Section 3.4.

3.4. Payments Upon Voluntary Termination and Termination for Cause. Upon a
“Voluntary Termination” of the employment relationship during the Term by
Employee pursuant to Section 3.3(iii), or for “cause” by Employer pursuant to
Section 3.2(i), all compensation and benefits for Employee shall cease and
terminate as of the date of termination. Employee shall be entitled to pro rata
salary through the date of such termination, but Employee shall not be entitled
to any bonuses with respect to the operations of Employer, its subsidiaries
and/or affiliates for the calendar year in which Employee’s employment with
Employer is terminated.

3.5. Payments Upon Involuntary Termination. Upon an Involuntary Termination of
the employment relationship during the Term by Employer pursuant to
Section 3.2(ii), or by Employee pursuant to Section 3.3(i), Employee shall be
entitled, in consideration of Employee’s continuing obligations hereunder after
such termination (including, without limitation, Employee’s non-competition
obligations), to receive the compensation specified in Section 2.1 for the
lesser of (i) two years or (ii) the remainder of the Term, payable semi-monthly,
as if Employee’s employment (which shall cease on the date of such Involuntary
Termination) had continued for the period of such payments, in either case less
any payments made pursuant to the proviso in Section 2.2 (unless Employee has
served as Chief Executive Officer of Employer since such payments were made),
but Employee shall not be entitled to any bonuses with respect to the operations
of Employer, its subsidiaries and/or affiliates for the calendar year in which
Employee’s employment with Employer is terminated.

Upon an Involuntary Termination of the employment relationship by Employee
pursuant to Section 3.3(ii), Employee shall be entitled, in consideration of
Employee’s continuing obligations hereunder after such termination (including,
without limitation, Employee’s non-competition obligations), to receive in a
lump sum payment the compensation specified in Section 2.1 for the lesser of
(i) two years or (ii) the remainder of the Term. In the event of an Involuntary
Termination pursuant to Sections 3.2(ii), 3.3(i) or 3.3(ii), all Restricted
Stock and stock options granted to Employee under Section 2.4 shall, subject to
the conditions stated in Section 2.4.4, become 100% vested, the exercise of
which shall continue to be permitted as if Employee’s employment had continued
for the full Term of this Agreement, but Employee shall not be entitled to any
bonuses with respect to the operations of Employer, its subsidiaries and/or
affiliates for the calendar year in which Employee’s employment with Employer is
terminated. Employee shall not be under any duty or obligation to seek or accept
other employment following Involuntary Termination and the amounts due Employee
hereunder shall not be reduced or suspended if Employee accepts subsequent
employment. As noted in Section 2.4.4, the rights and liabilities of Employer
and Employee regarding entitlement to continuation of all such compensation and
vesting of all such Restricted Stock and stock options, shall be conditioned and
dependent on the Employee’s consent and agreement to the promises set forth in
Sections 5 and 6 of this Agreement and to the enforceability of such covenants
stated therein. If it shall be determined that any payment or distribution by
the Employer to or for the benefit of the Employee, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, would be subject to the excise tax imposed by the Section 4999 of the
Internal Revenue Code of 1986, as amended, or any interest or penalties are
incurred by the Employee with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Employer shall pay to the Employee an
amount equal to the Excise Tax; provided, Employer shall not be required to pay
taxes that result from such Excise Tax payment. Employee’s rights and remedies
under this Section 3.5 shall be Employee’s sole and exclusive rights and
remedies against Employer or its subsidiaries or affiliates concerning
Employee’s employment and termination from Employer, and Employer’s and its
subsidiaries’ and affiliates’ sole and exclusive liability to Employee under
this Agreement, in contract, tort, or otherwise, for any Involuntary Termination
of the employment relationship or concerning Employee’s employment and
termination from Employer.

3.6. Covenant Not to Sue. Employee shall not sue or lodge any claim, demand or
cause of action against Employer based on Involuntary Termination for any monies
other than those specified in Section 3.5. If Employee breaches this covenant,
Employer, and its subsidiaries and affiliates shall be entitled to recover from
Employee all sums expended by Employer, and its subsidiaries and affiliates
(including costs and attorneys’ fees) in connection with such suit, claim,
demand or cause of action. Employer and its subsidiaries and affiliates shall
not be entitled to offset any of the amounts specified in the immediately
preceding sentence against amounts otherwise owing by Employer and its
subsidiaries and affiliates to Employee prior to a final determination under the
terms of the arbitration provisions of this Agreement that Employee has breached
the covenant contained in this Section 3.6.

3.7. Payments Upon Employee’s Death. Upon termination of the employment
relationship as a result of Employee’s death (i) Employee’s heirs,
administrators, or legatees shall be entitled to Employee’s pro rata salary
through the date of such termination, but Employee’s heirs, administrators, or
legatees shall not be entitled to any bonuses for the calendar year in which
Employee’s employment with Employer is terminated other than the bonus described
in Section 2.2 (to the extent not previously received by Employee); and (ii) all
Restricted Stock and stock options granted to Employee under Section 2.4 shall
become 100% vested.

3.8. Payment Upon Employee’s Incapacity. Upon termination of the employment
relationship as a result of Employee’s incapacity pursuant to Section 3.2(iv)
(i) Employee shall be entitled to his pro rata salary through the date of such
termination, but Employee shall not be entitled to any bonuses for the calendar
year in which Employee’s employment with Employer is terminated other than the
bonus described in Section 2.2 (to the extent not previously received by
Employee); and (ii) all Restricted Stock and stock options granted to Employee
under Section 2.4 shall become 100% vested.

3.9. Right of Set-Off. In all cases, the compensation and benefits payable to
Employee under this Agreement upon termination of the employment relationship
shall be reduced and offset by any amounts to which Employee may otherwise be
entitled under any and all severance plans (excluding any pension, retirement
and profit sharing plans of Employer that may be in effect from time to time) or
policies of Employer or its subsidiaries or affiliates or any successor to all
or a portion of the business or assets of Employer.

3.10. Continuation of Certain Obligations. Termination of the employment
relationship shall not terminate those obligations imposed by this Agreement
which are continuing in nature, including, without limitation, Employee’s
obligations of confidentiality, non-competition and Employee’s continuing
obligations with respect to business opportunities that had been entrusted to
Employee by Employer during the employment relationship.

3.11. Scope of Agreement. This Agreement shall govern the rights and obligations
of Employer and Employee with respect to Employee’s salary and other perquisites
of employment.

4. UNITED STATES FOREIGN CORRUPT PRACTICES ACT AND OTHER LAWS:

4.1. Compliance with Foreign Corrupt Practices Act. Employee shall at all times
comply with United States laws applicable to Employee’s actions on behalf of
Employer and its subsidiaries and affiliates, including specifically, without
limitation, the United States Foreign Corrupt Practices Act, generally codified
in 15 USC 78 (“FCPA”), as the FCPA may hereafter be amended, and/or its
successor statutes. If Employee pleads guilty to or nolo contendere or admits
civil or criminal liability under the FCPA or other applicable United States
law, or if a court finds that Employee has personal civil or criminal liability
under the FCPA or other applicable United States law, or if a court finds that
Employee committed an action resulting in Employer or any of its subsidiaries
having civil or criminal liability or responsibility under the FCPA or other
applicable United States law, such action or finding shall constitute “cause”
for termination under this Agreement in accordance with Section 3.2(i) unless
Employer’s Board of Directors determines that the actions found to be in
violation of the FCPA or other applicable United States law were taken in good
faith and in compliance with all applicable policies of Employer. The rights
afforded Employer under this provision are in addition to any and all rights and
remedies otherwise afforded by the law.

5. OWNERSHIP AND PROTECTION OF INFORMATION; COPYRIGHTS:

5.1. Provision of Confidential and Proprietary Information. Employer owns
certain confidential and proprietary information and trade secrets to which
Employee will be given access for the purpose of carrying out his employment
responsibilities hereunder. Furthermore, Employer shall provide Employee with
confidential and proprietary information and trade secrets regarding Employer
and its subsidiaries and affiliates, in order to assist Employee in satisfying
his obligations hereunder. Employer shall provide Employee with specialized
training including orientation, sales and financial information, and computer
and systems training.

5.2. Return of Proprietary Material. All information, ideas, concepts,
improvements, discoveries, and inventions, whether patentable or not, which are
conceived, made, developed or acquired by Employee, individually or in
conjunction with others, during Employee’s employment by Employer (whether
during business hours or otherwise and whether on Employer’s premises or
otherwise) which relate to Employer’s or any of its subsidiaries’ or affiliates’
businesses, products or services (including, without limitation, all such
information relating to corporate opportunities, research, financial and sales
data, pricing and trading terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or their requirements, the
identity of key contacts within the customer’s organizations or within the
organization of acquisition prospects, or marketing and merchandising
techniques, prospective names, and marks) shall be disclosed to Employer and are
and shall be the sole and exclusive property of Employer. Upon termination of
Employee’s employment, for any reason, Employee promptly shall deliver the same,
and all copies thereof, to Employer.

5.3. Nondisclosure of Confidential Information. Except as required by law or
process, Employee will not, at any time during or after his employment by
Employer, make any unauthorized disclosure of any confidential business
information or trade secrets of Employer or its subsidiaries or affiliates, or
make any use thereof, except in the carrying out of his employment
responsibilities hereunder. As a result of Employee’s employment by Employer,
Employee may also from time to time have access to, or knowledge of,
confidential business information or trade secrets of third parties, such as
customers, suppliers, partners, joint venturers, and the like, of Employer and
its subsidiaries and affiliates. Employee also agrees to preserve and protect
the confidentiality of such third party confidential information and trade
secrets to the same extent, and on the same basis, as Employer’s or any of its
subsidiaries’ or affiliates’ confidential business information and trade
secrets.

5.4. Ownership of Copyrighted Works. If, during Employee’s employment by
Employer, Employee creates any original work of authorship fixed in any tangible
medium of expression which is the subject matter of copyright (such as
videotapes, written presentations on acquisitions, computer programs, E-mail,
voice mail, electronic databases, drawings, maps, architectural renditions,
models, manuals, brochures, or the like) relating to Employer’s, or any of its
subsidiaries’ or affiliates’ businesses, products, or services, whether such
work is created solely by Employee or jointly with others (whether during
business hours or otherwise and whether on Employer’s or any of its
subsidiaries’ or affiliates’ premises or otherwise), Employer shall be deemed
the author of such work if the work is prepared by Employee in the scope of his
employment; or, if the work is not prepared by Employee within the scope of his
employment but is specially ordered by Employer or any of its subsidiaries or
affiliates as a contribution to a collective work, as a part of a motion picture
or other audiovisual work, as a translation, as a supplementary work, as a
compilation, or as an instructional text, then the work shall be considered to
be work made for hire and Employer or any of its subsidiaries or affiliates
shall be the author of the work. If such work is neither prepared by Employee
within the scope of his employment nor a work specially ordered that is deemed
to be a work made for hire, then Employee hereby agrees to assign, and by these
presents does assign, to Employer all of Employee’s worldwide right, title, and
interest in and to such work and all rights of copyright therein.

5.5. Protection of Proprietary Material. Both during the period of Employee’s
employment by Employer and thereafter, Employee shall assist Employer, or any of
its subsidiaries or affiliates and their nominees, at any time, in the
protection of Employer’s or any of its subsidiaries’ or affiliates’ worldwide
right, title, and interest in and to information, ideas, concepts, improvements,
discoveries, and inventions, and its copyrighted works, including without
limitation, the execution of all formal assignment documents requested by
Employer or any of its subsidiaries or affiliates or their nominees and the
execution of all lawful oaths and applications for patents and registration of
copyright in the United States and foreign countries.

6. POST-EMPLOYMENT NON-COMPETITION OBLIGATIONS:

6.1. Non-Competition Obligations. In consideration for Employer’s promises in
Section 5.1, and as part of the consideration for the compensation and benefits
to be paid and extended to Employee hereunder, and as an additional incentive
for Employer to enter into this Agreement, Employer and Employee agree to the
non-competition provisions of this Article 6. Employee agrees that during the
period of Employee’s non-competition obligations hereunder, Employee will not,
directly or indirectly for Employee or for others, in any geographic area or
market where Employer or any of its subsidiaries or affiliated companies are
conducting any business as of the date of termination of the employment
relationship or have during the previous twelve months conducted any business:



  (i)   engage in any business competitive with any line of business conducted
by Employer or any of its subsidiaries or affiliates (including without
limitation any public or private auto retailer);  



  (ii)   render advice or services to, or otherwise assist, any other person,
association, or entity who is engaged, directly or indirectly, in any business
competitive with any line of business conducted by Employer or any of its
subsidiaries or affiliates (including without limitation any public or private
auto retailer);  



  (iii)   solicit or accept the business of, or call upon, any customer or
client of Employer for the purpose of conducting business or otherwise seeking
profit;  



  (iv)   encourage or induce any current or former employee of Employer or any
of its subsidiaries or affiliates to leave the employment of Employer or any of
its subsidiaries or affiliates or proselytize, offer employment, retain, hire or
assist in the hiring of any such employee by any person, association, or entity
not affiliated with Employer or any of its subsidiaries or affiliates; provided,
however, that nothing in this subsection (iv) shall prohibit Employee from
offering employment to any prior employee of Employer or any of its subsidiaries
or affiliates who was not employed by Employer or any of its subsidiaries or
affiliates at any time in the twelve (12) months prior to the termination of
Employee’s employment; or  



  (v)   divulge any of the confidential, proprietary or trade secret information
that was provided to Employee pursuant to Section 5 of this Agreement to any
third party or individual or entity other than Employer or any of its
subsidiaries or affiliates.  

The non-competition obligations set forth in subsections (i) through (v) of this
Section 6.1 shall apply during Employee’s employment and for a period of two
(2) years after termination of employment. If Employer or any of its
subsidiaries or affiliates abandons a particular aspect of its business, that
is, ceases such aspect of its business with the intention to permanently refrain
from such aspect of its business, then this post-employment non-competition
covenant shall not apply to such former aspect of that business.

6.2. Future Employment.

6.2.1. If Employee in the future, seeks or is offered employment, or any other
position or capacity with another company or entity, agrees to inform each new
employer or entity, before accepting employment, of the existence of the
restrictions contained herein. Further, before taking any employment position
with any person during the non-competition period, Employee agrees to give prior
written notice to Employer of the name of such person or entity. Employer shall
be entitled to advise such person or entity of the provisions of Section 6 and
to otherwise deal with such person or entity to ensure that the provisions of
this Section are enforced and duly discharged.

6.2.2. If Employee in the future seeks or is offered employment with another
company or entity, Employee may provide Employer with written notice stating the
name of the prospective employer, Employee’s prospective position,
responsibilities and duties, and the industry or industries in which the
prospective employer operates. Employer shall have ten (10) business days from
receipt of such notice to notify Employee of its belief that such prospective
employment would be a violation of the provisions of Subsections 6.1(i) or (ii).
If Employer fails to respond to Employee in writing within such ten
(10) business day period, Employer shall be estopped from asserting its rights,
if any, arising from a violation of Subsections 6.1(i) or (ii) by reason of such
employment as described in such notice.

6.3. Tolling of Restrictive Periods. If the Employee violates any of the
restrictions contained in this Section, the restrictive periods shall be
suspended and will not run in favor of the Employee until such time as the
Employee cures the violation to the satisfaction of Employer.

6.4. Acknowledgment. Employee understands that the foregoing restrictions may
limit his ability to engage in certain businesses anywhere in the world during
the period provided for above, but acknowledges that Employee’s job duties
during his employment with Employer, receipt of Employer’s confidential and
proprietary information and trade secrets (as well as access to certain
confidential and proprietary information and trade secrets) and Employee’s
receipt of sufficiently high remuneration and other benefits (e.g., the right to
receive compensation under Section 3.5 for the remainder of the Term upon
Involuntary Termination) justifies such restriction. Employee acknowledges that
money damages would not be sufficient remedy for any breach of this Article 6 by
Employee, and Employer or any of its subsidiaries or affiliates shall be
entitled to enforce the provisions of this Article 6 by terminating any payments
then owing to Employee under this Agreement and/or to obtain specific
performance and injunctive relief as remedies for such breach or any threatened
breach, without any requirement for the securing or posting of any bond in
connection with such remedies. Such remedies shall not be deemed the exclusive
remedies for a breach of this Article 6, but shall be in addition to all
remedies available at law or in equity to Employer or any of its subsidiaries or
affiliates, including, without limitation, the recovery of damages from Employee
and his agents involved in such breach.

6.5. Materiality and Conditionality of Section. This Section 6 is material to
this Agreement. The agreement to strictly comply with this Section is a
precondition for Employee’s receipt of payments and vesting of Restricted Stock
and stock options pursuant to Sections 2.2, 2.3, 2.4 and 3.5 of this Agreement.
Whether or not this Section 6 or any portion thereof has been held or found
invalid or unenforceable for any reason whatsoever by a court or other
constituted legal authority of competent jurisdiction, upon any violation of
this Section or any portion thereof, or upon a finding that a violation would
have occurred if such Section or any portion thereof were enforceable, the
Employee and Employer agree that (i) the Employee’s interest in post-termination
payments and Restricted Stock and stock options pursuant to Sections 2.3, 2.4
and 3.5 of this Agreement shall automatically lapse and be forfeited;
(ii) Employer shall have no obligation to make any further payments to Employee
under the terms of Sections 2.3, 2.4 and 3.5, and (iii) Employer shall be
entitled to receive the full value of any payments which were previously made to
the Employee pursuant to Sections 2.2, 2.3, 2.4 and 3.5 in the previous twelve
(12) months, as well as the value of any Restricted Stock or stock options that
may have vested during the past twelve (12) months pursuant to Sections 2.4 and
3.5 from the date of the Employee’s termination, for any reason to the date on
which a court or arbitration panel held or found the non-compete article to have
been violated.

6.6. Survival of Section. The Employee and Employer agree that all of the
covenants contained in this Section 6 shall survive the termination or
expiration of this Agreement, and agree further that in the event any of the
covenants contained in this Section shall be held by any court to be effective
in any particular area or jurisdiction only if said covenant is modified to be
limited in its duration or scope, then, at the sole option of Employer, the
provisions of Section 6.5 may be deemed to have been triggered, and the rights,
liabilities and obligations set forth therein shall apply. In the event Employer
does not elect to trigger application of Section 6.5, then the court shall have
such authority to so reform the covenants and the parties hereto shall consider
such covenants and/or other provisions of Section 6 to be amended and modified
with respect to that particular area or jurisdiction so as to comply with the
order of such court and, as to all other jurisdictions, the covenants contained
herein shall remain in full force and effect as originally written. Should any
court hold that the covenants in Section 6 are void and otherwise unenforceable
in a particular area or jurisdiction, then notwithstanding the foregoing
provisions of this Section 6.6, the provisions of Section 6.5 shall be
applicable and the rights, liabilities and obligations of the parties set forth
therein shall apply. Alternatively, at the sole option of Employer, Employer may
consider such covenants to be amended and modified so as to eliminate therefrom
the particular area or jurisdictions as to which such covenants are so held void
or otherwise unenforceable and, as to all other areas and jurisdictions covered
herein, the covenants contained herein shall remain in full force and effect as
originally written.

7. MISCELLANEOUS:

7.1. Definition of “Affiliates” and “Affiliated.” For purposes of this Agreement
the terms “affiliates” or “affiliated” means an entity who directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with Employer.

7.2. Prohibition of Publication of Certain Information. Except as required by
law or process, Employee shall refrain, both during the employment relationship
and after the employment relationship terminates, from publishing any oral or
written statements about Employer or any of its subsidiaries’ or affiliates’
directors, officers, employees, agents or representatives that are slanderous,
libelous, or defamatory; or that disclose private or confidential information
about Employer or any of its subsidiaries’ or affiliates’ business affairs,
officers, employees, agents, or representatives; or that constitute an intrusion
into the seclusion or private lives of Employer or any of its subsidiaries’ or
affiliates’ directors, officers, employees, agents, or representatives; or that
give rise to unreasonable publicity about the private lives of Employer or any
of its subsidiaries’ or affiliates’ officers, employees, agents, or
representatives; or that place Employer or its subsidiaries’ or affiliates’
officers, employees, agents, or representatives in a false light before the
public; or that constitute a misappropriation of the name or likeness of
Employer or any of its subsidiaries’ or affiliates’ or its officers, employees,
agents, or representatives. Except as required by law or process, the Employer
shall refrain, and shall use its best efforts to assure that its directors,
officers, employees, agents and representatives, and its subsidiaries and
affiliates and their directors, officers, employees, agents and representatives,
shall refrain, both during the employment relationship and after the employment
relationship terminates, from publishing any untrue oral or written statements
about the Employee that are slanderous, libelous, or defamatory; or that
disclosed private or confidential information about the Employee; or that
constitute an intrusion into the seclusion or private life of the Employee; or
that give rise to unreasonable publicity about the private life of the Employee;
or that place the Employee in a false light before the public.

7.3. Notice. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to Employer to:

Group 1 Automotive, Inc.
950 Echo Lane, Suite 100
Houston, TX 77024
Attn: Presiding Director of the Board

with a copy to:

Haynes and Boone, LLP
901 Main Street, Suite 3100
Dallas, Texas 75202
Attn: Michael M. Boone

If to Employee, to the address shown on the first page hereof.

Either Employer or Employee may furnish a change of address to the other in
writing in accordance herewith, except that notices of changes of address shall
be effective only upon receipt.

7.4. Governing Law. This Agreement shall be governed in all respects by the laws
of the State of Texas, excluding any conflict-of-law rule or principle that
might refer the construction of the Agreement to the laws of another State or
country.

7.5. No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

7.6. Severability. It is a desire and intent of the parties that the terms,
provisions, covenants, and remedies contained in this Agreement shall be
enforceable to the fullest extent permitted by law. If any such term, provision,
covenant, or remedy of this Agreement or the application thereof to any person,
association, or entity or circumstances shall, to any extent, be construed to be
invalid or unenforceable in whole or in part, then such term, provision,
covenant, or remedy shall be construed in a manner so as to permit its
enforceability under the applicable law to the fullest extent permitted by law.
In any case, the remaining provisions of this Agreement or the application
thereof to any person, association, or entity or circumstances other than those
to which they have been held invalid or unenforceable, shall remain in full
force and effect.

7.7. Arbitration. Except for any dispute arising under Section 7.2, any and all
claims, demands, causes of action, disputes, controversies and other matters in
question arising out of or relating to this Agreement, any provision hereof, the
alleged breach thereof, or in any way relating to the subject matter of this
Agreement, involving Employer, its subsidiaries and affiliates and Employee (all
of which are referred to herein as “Claims”), even though some or all of such
Claims allegedly are extra-contractual in nature, whether such Claims sound in
contract, tort or otherwise, at law or in equity, under state or federal law,
whether provided by statute or the common law, for damages or any other relief,
including equitable relief and specific performance, shall be resolved and
decided by binding arbitration pursuant to the Federal Arbitration Act in
accordance with the Commercial Arbitration Rules then in effect with the
American Arbitration Association. In the arbitration proceeding the Employee
shall select one arbitrator, Employer shall select one arbitrator and the two
arbitrators so selected shall select a third arbitrator. Should one party fail
to select an arbitrator within five days after notice of the appointment of an
arbitrator by the other party or should the two arbitrators selected by the
Employee and Employer fail to select an arbitrator within ten days after the
date of the appointment of the last of such two arbitrators, any person sitting
as a Judge of the United States District Court of the Southern District of
Texas, Houston Division, upon application of the Employee or Employer, shall
appoint an arbitrator to fill such space with the same force and effect as
though such arbitrator had been appointed in accordance with the immediately
preceding sentence of this Section 7.7. If for any reason such Judge shall fail
or refuse to appoint an arbitrator under such circumstances, the appointment of
the third arbitrator shall be made through the procedures of the American
Arbitration Association. The decision of a majority of the arbitrators shall be
binding on the Employee, Employer and its subsidiaries and affiliates. The
arbitration proceeding shall be conducted in Houston, Texas. Judgment upon any
award rendered in any such arbitration proceeding may be entered by any federal
or state court having jurisdiction. Any dispute arising or related to Section 6
shall, at the discretion of Employer, be brought or heard by a court of
competent jurisdiction who shall have the authority to award any appropriate
relief including the remedies set forth in Section 6; and any dispute arising
from or related to Section 7.2 shall, at the discretion of the party claiming
the violation, be brought before or heard by a court of competent jurisdiction
that shall have the authority to award any appropriate relief.

This agreement to arbitrate shall be enforceable in either federal or state
court. The enforcement of this agreement to arbitrate and all procedural aspects
of this Agreement to arbitrate, including but not limited to, the construction
and interpretation of this agreement to arbitrate, the scope of the arbitrable
issues, allegations of waiver, delay or defenses to arbitrability, and the rules
governing the conduct of the arbitration, shall be governed by and construed
pursuant to the Federal Arbitration Act.

In deciding the substance of any such Claim, the Arbitrators shall apply the
substantive laws of the State of Texas; provided, however, that the Arbitrators
shall have no authority to award treble, exemplary or punitive type damages
under any circumstances regardless of whether such damages may be available
under Texas law, the parties hereby waiving their right, if any, to recover
treble, exemplary or punitive type damages in connection with any such Claims.

Upon the action of either party, the parties agree to submit to arbitration
pursuant to this Section 7.7 any issue of the occurrence of a violation (or, if
Section 5 or 6 or any portion thereof is found to be unenforceable, upon a
finding that a violation would have occurred if such Sections or portions
thereof were enforceable as written), and to abide by such arbiter’s
determination.

7.8. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Employer its subsidiaries and affiliates and any other person,
association, or entity which may hereafter acquire or succeed to all or a
portion of the business or assets of Employer by any means whether direct or
indirect, by purchase, merger, consolidation, or otherwise. Employee’s rights
and obligations under this Agreement are personal and such rights, benefits, and
obligations of Employee shall not be voluntarily or involuntarily assigned,
alienated, or transferred, whether by operation of law or otherwise, by Employee
without the prior written consent of Employer. Notwithstanding anything to the
contrary in this Section 7.8 or elsewhere in the Agreement, in the event of the
Employee’s death after becoming entitled to receipt of any payment or benefit
but before receiving all such payments or benefits, the remaining payments shall
be made to the Employee’s survivors or estate and the remaining benefits shall
be provided to his widow or other survivors to the same extent and in the same
manner as if he were still alive.

7.9. Entire Agreement. Except as provided in (1) written company policies
promulgated by Employer dealing with issues such as securities trading, business
ethics, governmental affairs and political contributions, consulting fees,
commissions and other payments, compliance with law, investments and outside
business interests as officers and employees, reporting responsibilities,
administrative compliance, and the like, (2) the written benefits, plans, and
programs referenced in Sections 2.4 and 2.5, or (3) any signed written
agreements contemporaneously or hereafter executed by Employer and Employee,
this Agreement constitutes the entire agreement of the parties with regard to
such subject matters, and contains all of the covenants, promises,
representations, warranties, and agreements between the parties with respect to
such subject matters and replaces and merges previous agreements and discussions
pertaining to the employment relationship between Employer and Employee.
Specifically, but not by way of limitation, any other employment agreement or
arrangement in existence as of the date hereof between Employer or any of its
subsidiaries or affiliates and Employee is hereby canceled and Employee hereby
irrevocably waives and renounces all of Employee’s rights and claims under any
such agreement or arrangement.

7.10. Headings. The headings contained in this Agreement are for reference only
and shall not affect the meaning or interpretation of any provision of this
Agreement.

7.11. Amendment. No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties hereto.

7.12. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but both of which together will
constitute one and the same instrument.

[Remainder of this page intentionally left blank]

1

IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement in
multiple originals to be effective on the date first stated above.

GROUP 1 AUTOMOTIVE, INC.

By: /s/ Max P. Watson, Jr.
Name: Max Watson
Title: Board Member

/s/ Earl J. Hesterberg



      Earl J. Hesterberg

2